Citation Nr: 1135938	
Decision Date: 09/26/11    Archive Date: 10/03/11

DOCKET NO.  09-05 773	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for diabetes mellitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

Appellant and his mother


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Counsel



INTRODUCTION

The Veteran served on active duty from April 1991 to February 1995.  The Veteran also served in the U.S. Naval Reserve from approximately 1996 to 2005, presumably with periods of active duty for training (ACDUTRA) and inactive duty training service (INACDUTRA).

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  

In August 2008, the Veteran testified during a hearing before a Decision Review Officer (DRO) at the RO.  In February 2011, the Veteran testified during a video conference Board hearing before the undersigned Veterans Law Judge.  Transcripts of both hearings are of record.  At the time of the Board hearing, the Veteran's representative submitted additional evidence with a written waiver of initial RO consideration of this new evidence.  The Board accepts this additional evidence for inclusion in the record.  See 38 C.F.R. § 20.800 (2011). 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the appellant, if further action is required.


REMAND

Unfortunately, a remand of this matter is required.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. §§ 5107(a), 5103A (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(c), (d) (2011).

The Veteran seeks service connection for diabetes mellitus.  In his written submissions and testimony during two VA hearings, the Veteran and his representative have advanced several possible theories that might entitle him to compensation.  They claim that while he was not formally diagnosed with diabetes until November 2003, the origins of his pre-diabetes period happened towards the tail end of his active duty in 1995 from environmental exposures, that his glycemic levels reached the pre-diabetes level in approximately 1998 while he was in the Reserve, and that he incurred or was diagnosed with diabetes during a period of ACDUTRA, or that his diabetes was aggravated during a period of ACDUTRA.  (See, for example, the Veteran's testimony and his representative's closing statement in the Board hearing transcript at pp. 16-17; 21-22).  The Veteran's mother, who is both a registered nurse and a licensed practical nurse, also testified that she began to see changes in her son while he was home on leave from active duty in 1994.  She noted that he appeared tired and had constant urination.  Between 1994 and 2003 she noted a radical change in her son.  (See Board hearing transcript at pp. 18-20).  She apparently was instrumental in getting her son to a physician to have his blood sugar levels checked, but there is no definite time period assigned for this during her testimony.  

Active military, naval, or air service includes any period of ACDUTRA during which the individual concerned was disabled from a disease or injury incurred in the line of duty.  38 U.S.C.A. § 101(21), (24) (West 2002); 38 C.F.R. § 3.6(a) (2011).  Active military, naval, or air service also includes any period of INACDUTRA during which the individual concerned was disabled from an injury incurred in the line of duty.  Id.  

ACDUTRA includes full-time duty performed by members of the National Guard of any State or the Reserves.  38 C.F.R. § 3.6(c).  INACDUTRA includes duty other than full-time duty performed by a member of the Reserves or the National Guard of any State.  38 C.F.R. § 3.6(d).

Generally, in order to prevail on the issue of service connection on the merits, there must be medical evidence of (1) a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

VA regulations also provide that where a veteran served 90 days or more of continuous, active military service during a period of war or after January 1, 1947, and certain chronic diseases, including diabetes mellitus, become manifest to a degree of 10 percent within one year from date of termination of service, such disease shall be presumed to have been incurred in service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).  Presumptive periods do not apply to periods of ACDUTRA and INACDUTRA.  Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).

Service treatment records from both the Veteran's period of active duty (April 1991 to February 1995) and from his assignment to the U.S. Naval Reserve (1996 to 2005) do not reflect any complaints of or treatment for blood sugar levels or for diabetes.  In fact, on dental questionnaires dated in April 1995, January 1999, and February 2000 the Veteran checked the "no" box when asked whether he ever had diabetes.  In reports of medical history he completed in August 1995 and November 2001 the Veteran also denied frequent urination.  

No treatment or diagnosis of diabetes is documented until November 2003 when the Veteran's private physician, Dr. T.Q., noted the Veteran had high blood sugar levels.  VA medical records dated in July 2006 and August 2006 revealed that the Veteran's diabetes was poorly controlled, that he was losing weight, and was prescribed insulin treatment.

Thus, in this appeal, the Board must be concerned with all the Veteran's verified periods of ACDUTRA as well as his period of active duty.  Diabetes mellitus is a disease rather than an injury; therefore, periods of INACDUTRA are not applicable to his claim for service connection for diabetes mellitus because the only diseases that may be service-connected for incurrence during such duty periods are acute myocardial infarction, cardiac arrest, or cerebrovascular accident.  See 38 C.F.R. § 101(24) (West 2002).

Because this claim rests, in part, on periods of ACDUTRA, the Veteran could be entitled to service connection if he could establish that he was disabled from diabetes incurred or aggravated in the line of duty during a period of ACDUTRA.  38 C.F.R. § 3.1(a), (d) (2011); Harris v. West, 13 Vet. App. 509, 511 (2000); Paulson v. Brown, 7 Vet. App. 466, 470 (1995).  Unless "veteran" status has been previously established for the period of ACDUTRA in question, the evidentiary presumptions--such as the presumption of sound condition at entrance to service, the presumption of aggravation during service of preexisting diseases or injuries which undergo an increase in severity during service, and the presumption of service incurrence for certain diseases which manifest themselves to a degree of disability of 10 percent or more within a specified time after separation from service--are not available to those who claim service connection based on a period of ACDUTRA.  Paulson, 7 Vet. App. at 470-71.

Based on the foregoing, the Board finds that a remand is warranted to afford the Veteran a VA examination with respect to his diabetes claim.  The duty to assist requires that VA afford a veteran a medical examination or obtain a medical opinion when necessary to make a decision on the claim.  See 38 U.S.C.A. § 5103A(d) (West 2002).  Moreover, in a claim for service connection, evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits still triggers the duty to assist if it indicates that the appellant's condition may be associated with service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006) (38 C.F.R. § 3.159(c)(4) presents a low threshold for requirement that evidence indicate that claimed disability may be associated with in-service injuries for purposes of obtaining VA examination).

In this case, the Veteran has not yet been afforded a VA examination to address the nature and etiology of his diabetes.  The record reflects that he has a current diagnosis of diabetes mellitus.  As noted above, he maintains that this disability manifested, or was aggravated, during one of his periods of active duty for training.  He has provided lay evidence that he was told that he had signs and symptoms of diabetes while in the Naval Reserve in 1996.  The record shows that the Veteran was diagnosed with diabetes in November 2003 before his release from duty in the U.S. Naval Reserve.  

As the Veteran has not been shown to have medical expertise to provide an opinion regarding the etiology of his diabetes, his assertions, standing alone, are not competent or sufficient to establish service connection for this disability.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Nevertheless, the Board finds that the Veteran has presented lay evidence which, while insufficient to grant his claim, is enough to trigger VA's duty to assist by furnishing a VA examination, particularly when viewed in combination with the proximity of the diagnosis of diabetes while he was still assigned to the U.S. Naval Reserve.  38 C.F.R. § 3.159(c)(4) (2011); McLendon.  For this reason, the Board finds that, on remand, the Veteran should be afforded a VA examination and opinion to assess whether his current diabetes mellitus had its onset within one year of discharge from active duty or during any confirmed period of ACDUTRA.  Id.  The VA examination should include a review of all pertinent evidence.  38 C.F.R. § 4.1 (2011) (to ensure a thorough examination and evaluation, the Veteran's disability must be viewed in relation to its history).

Furthermore, the Board notes that there appear to be outstanding service records.  Initially, the Veteran's service discharge examinations from active duty in February 1995 and from the U.S. Naval Reserve in 2005 are missing from the claims file.  In addition, the Veteran testified in August 2008 at the RO that he was first diagnosed with signs or symptoms of diabetes in 1996 by a Dr. M., who was apparently in practice with Dr. Q. who provided the 2003 diagnosis, and by his mother, who is both a registered nurse (RN) and a licensed practical nurse (LPN).  However, no pertinent record of treatment has been associated with the Veteran's claims file for the period between February 1995 and February 1996.  The Veteran testified that his mother was concerned because he was losing weight, he was thirsty and dehydrated, and he was weak.  He also testified that he was first given medicine for diabetes from Dr. Q. in 2000.  (See RO hearing transcript at pp. 1-2, 4-5).  During his Board hearing, the Veteran also testified that during his Reserve duty he was assigned to a ship that sailed into the Persian Gulf and docked in Kuwait and Saudi Arabia.  During this voyage, which the Veteran estimated took place during the late 1990s, he went on sick call and spent a day or so ashore in a clinic.  The Veteran further believes that he may have contracted diabetes as a young man because he was exposed to some environmental hazard while assigned to the Persian Gulf.  (See Board hearing transcript at pp. 5-7).  There is no service treatment record detailing the Veteran's visit to a clinic in Kuwait or Saudi Arabia.  Therefore, on remand the RO/AMC should seek to obtain these missing records, if they are available.

The Board also observes that the Veteran's service personnel records have not been obtained.  As the dates of periods of ACDUTRA may be integral to the Veteran's case, further efforts should be made on remand to obtain the Veteran's complete service personnel records so his periods of ACDUTRA can be verified. 

As part of its duty to assist, VA is obligated to make reasonable efforts to obtain evidence necessary to substantiate a veteran's claim, including service personnel records, service treatment records, and other relevant information in its custody or that of another federal agency.  38 C.F.R. § 3.159(c)(2).  Accordingly, because VA is on notice that outstanding service personnel records and service treatment records might exist that are pertinent to the Veteran's claim for service connection for diabetes, an attempt to obtain such records should be obtained on remand.  Id.; see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Next, it appears that there are outstanding pertinent private medical records.  During his Board testimony, the Veteran indicated that he saw his civilian doctor, Doctor T.Q., since 1995 (see Board hearing transcript at p. 14).  However, all these records have not been associated with the claims file.  The Board's review of the claims file indicates that only private medical records from Dr. T.Q. dated from November 2003 to August 2007 have been associated with the claims file.  Another effort should be undertaken to obtain these records, especially in view of the Veteran's testimony that Dr. T.Q. prescribed medication for diabetes in 2000.  As those private medical records may contain information relevant to the Veteran's claim, further efforts should be made to obtain those records on remand.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  The RO/AMC shall review the claims file and ensure that all notification and development action required by 38 U.S.C.A. §§ 5102, 5103, and 5103A (West 2002 & Supp. 2011) and 38 C.F.R. § 3.159(b) (2011) are fully complied with and satisfied.  The letter is to give the Veteran proper notice of the information and evidence needed to substantiate his claim for service connection for diabetes mellitus, including the requirements outlined in Dingess v. Nicholson, 19 Vet. App. 473 (2006).

2.  The RO/AMC shall take appropriate steps to secure all of the Veteran's service personnel records, including a breakdown of any periods of ACDUTRA and his ship assignments to ports in Southwest Asia while a member of the U.S. Naval Reserve, and all of the Veteran's service treatment records, in particular records of examination at discharge from active duty in 1995 and from the U.S. Naval Reserve in 2005, for all treatments and complaints in 1996, and for any visit to a service clinic located in Kuwait or Saudi Arabia during the late 1990s, from the National Personnel Records Center, or from any other appropriate source as necessary to obtain complete records.  These records shall be associated with the claims file.  If there are no additional service personnel records or service treatment records, documentation used in making that determination shall be set forth in the claims file.

3.  The RO/AMC shall contact the Veteran and his representative and ask them to specify all private and VA medical care providers who treated him for diabetes and whose records are not found within the claims file.  Of particular interest are any private treatment records from the office of Dr. T.Q. from 1995 until the present.  After the Veteran has signed the appropriate release(s), the RO/AMC shall then attempt to obtain and associate with the claims file any records identified by the Veteran that are not already associated with the claims file.  If the RO/AMC cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard, in order to allow the Veteran the opportunity to obtain and submit those records for VA review.

4.  The Veteran should be afforded an appropriate VA examination.  The examiner should discuss review of the history provided by the Veteran, review of the service treatment records for his period of active duty, review of the service treatment records for his period of service with the Reserve, and review of any clinical evidence proximate to the Veteran's periods of confirmed ACDUTRA.  The examiner should answer the following questions: 

a.  Is it at least as likely as not (a 50 percent, or greater, likelihood) that diabetes mellitus was incurred in or first manifested during active duty?  

b.  Is it at least as likely as not (a 50 percent, or greater, likelihood) that diabetes mellitus was etiologically related to the Veteran's period of active duty? 

c.  Is it at least as likely as not (a 50 percent, or greater, likelihood) that diabetes mellitus was manifested (to a compensable degree) within one year following the Veteran's February 1995 service separation, whether or not formally diagnosed during that time?

d.  Is it at least as likely as not (a 50 percent, or greater, likelihood) that diabetes mellitus, whether or not formally diagnosed during that time, was incurred in or aggravated during a confirmed period of ACDUTRA with the U.S. Naval Reserve, to include as due to exposure to environmental hazards in ports in Southwest Asia where his vessel docked or where he was seen ashore in a clinic?

The examiner must discuss the rationale behind any opinion expressed, whether favorable or unfavorable.  If the examiner finds it impossible to provide any requested opinion without resort to pure speculation, he or she should so indicate.  If the examiner determines that he or she cannot resolve the question of whether the onset or incurrence of diabetes mellitus to a compensable degree was within one year following February 1995, or whether the onset or incurrence of diabetes mellitus was during a confirmed period of ACDUTRA, the examiner should state what additional information is needed to assist the reviewer to provide the requested opinion without resort to speculation.

If specific information which would allow the examiner to provide an opinion without resort to speculation is described, the Veteran should be afforded an opportunity to provide or identify the source of such information, and the agency of original jurisdiction should attempt to obtain the information.  Then, the examination report should be returned to the examiner for completion of the final report.

5.  Thereafter, the RO/AMC shall readjudicate the Veteran's claim for service connection for diabetes mellitus.  If the benefit sought on appeal is not granted, the Veteran and his representative should be provided with a Supplemental Statement of the Case and afforded a reasonable opportunity to respond.  Thereafter, the case should be returned to the Board for the purpose of appellate disposition.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals




Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



